Citation Nr: 0624947	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  The RO issued a decision in May 2001, that granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective August 11, 2000.  The veteran 
appealed for a higher rating.  See, Fenderson v. West, 12 
Vet. App. 119 (1999).

In February 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in September 
2004.

In an August 2005 decision, the Board denied the claim, and 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 Order, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication in compliance with instructions in a joint 
motion for remand (JMR).  

To comply with the directives of the JMR, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The medical evidence before the Board, when it issued its 
August 2005 decision denying an initial rating higher than 30 
percent for PTSD, disclosed that the veteran had Global 
Assessment of Functioning (GAF) scores of 55, 58 and 60.  
Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV), a GAF score of 51 to 60 represents moderate symptoms, 
with moderate difficulty in social and occupational 
functioning.  

Added to the record since the Board's decision of August 2005 
were reports of the veteran's treatment, from January 2005 to 
June 2006, at a VA mental health clinic.  His treating 
psychologist assigned GAF scores of 47 to 49.  Under DSM-IV 
criteria, a score of 41 to 50 represents serious symptoms, 
with serious impairment in social and occupational 
functioning.  

The VA psychologist, who assigned GAF scores of 47 to 49, 
mentioned that depression coexisted with the veteran's PTSD.  
However, the clinician did not offer any detail about the 
nature or extent of the veteran's depression.  Moreover, the 
clinician provided no detail about various indices pertaining 
to the veteran's mental health status.  In this regard, the 
clinician did not discuss the veteran's affect, speech 
production, memory, judgment, abstracting ability, or the 
relative ease or difficulty the veteran experiences in 
establishing and maintaining effective work and social 
relationships.  Such clinical data, in addition to the GAF 
score, are essential to formulating the appropriate rating to 
be assigned for a psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examination should include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examination report should be in 
compliance with guidelines for completing 
VA compensation and pension examinations 
involving mental disorders.  The examiner 
should provide a GAF score that comports 
with mental status examination findings 
and the examiner's assessment of the 
veteran's occupational and social 
functioning.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


